Exhibit 10.1



[image_001.jpg]



 



CONTACT Mr. Krystol Cameron CORPORATE 90 Danbury Road   New Milford, CT 06776
OFFICE Tel. 800-240-1197 x.2 WEBSITE http://www.simplyME.tv

 

 



July 31, 2015

 

Zonzia Media, Inc.

Mr. Myles Pressey III

112 West 34th Street, Suite 1555

New York, NY 10120

 

Dear Mr. Pressey,

 

This letter has been written expressly as an Addendum to the distribution
agreement we’ve mutually signed for the following extension:

 

a)simplyME has extended and/or sublicensed as applicable its media licensing
arrangements to Zonzia for the following content as partial consideration for
the revenue-share basis as set for the in the Distribution Agreement for their
use and broadcast in their deal with Sonifi Solutions, Inc.:

 



  i.    Profiles   ii.    Runway France   iii.    Nightclub Ratings   iv.    The
Art of Fighting   v. Music Confidential   vi.    Game News Update   vii.    John
Legend (the documentary)   viii.    Pharrell Williams (the documentary)





 

b)simplyME has extended and/or sublicensed as applicable its media licensing
arrangements to Zonzia for the following content as partial consideration for
the revenue-share basis as set for the in the Distribution Agreement for their
distribution over cable-VOD:

 



  i.    Hot Kitchen   ii.    Urban Rajah   iii.    Roll in the City   iv.   
What the 411



 



The above referenced media license is renewable and provided to Zonzia for up to
two years. simplyME warrants that it has the right and license to provide such
media and to extend such licensing arrangements and has so witnessed by
providing an authorized signature below.

 

Sincerely,

 

[image_006.jpg] 

 



Agreed & Accepted:

 

/s/ Myles A. Pressey III

 

Myles A. Pressey III, Chairman



